Judgment, Supreme Court, New York County, entered in this article 78 proceeding on September 9, 1976, dismissing the petition herein, unanimously modified, on the law, to the extent of limiting recoupment to 10% of petitioner’s household needs until $300 is paid and, as so modified, the judgment is affirmed, without costs and without disbursements. The proportion of petitioner’s current grant that may be deducted for single recoupment purposes may not exceed 10% of her household needs, (Matter of Reyes v Dumpson, 40 NY2d 725) and respondent, State commissioner, so concedes. We have examined the other contentions raised by the *600appellant hereon and find them to be without merit. Concur—Silverman, J. P., Evans, Capozzoli and Lynch, JJ.